DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim(s) 19-20 is/are objected to because of the following informalities:  
In claim(s) 19-20, the term ‘a tube or cannula’ should be amended to recite ‘a tube or a cannula’. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-9, 11-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneto (US 20060244177 A1 – cited previously) in view of Masuda (machine translated JP2000292293A – previously cited).

For claims 1 and 15, Kaneto teaches A sensor assembly [Fig. 12] for in-vivo monitoring of a body fluid or tissue, [entire disclosure – see at least abstract] comprising: 
a pressure sensor element [50] arranged to detect a pressure of the body fluid or tissue in use; [per ¶¶113-114]; 
and a shield [101], which surrounds the pressure sensor element [per Fig. 12] in a way that the pressure sensor element is enclosed within an interior volume of the shield, in order to protect and to prevent distortion of the pressure sensor element in use; [per Fig. 12 as discussed in ¶¶117-119]; 
(for claim 15) wherein the pressure sensor element is positioned adjacent to a first end opening of the shield, [distal end of 101 can be a first end which is next to 50 per Fig. 12], 
and wherein a curable adhesive filler [8-9] material fills a cavity of an interior volume of the shield to cause in a cured state of the filler material the pressure sensor element and the shield to be held in a rigid mutually fixed positional relationship; [resin 8-9 is optionally an epoxy resin per ¶116 and ¶120 which would have a rigid fixing effect between components];
(for claim 15) and wherein the shield is connectable to a catheter hose into an end thereof, [101 is capable of being connected / fastened / attached to a catheter hose (i.e., connectable)],  the shield and the catheter hose both comprising an oval cross-section, whereby the pressure sensor element and the shield are prevented from rotating about a longitudinal axis of the catheter hose. [as claim 15 limits only that the shield is able to be connected to a catheter hose, then as a result the shield formed by 101 is also able to be connected to a catheter hose comprising an oval cross-section and thereby claim 14 is taught by Kaneto].  

For claims 1 and 15, Kaneto fails to teach the sensor element being a MEMS element. However, consider that Kaneto does teach in ¶113 that sensing component 50 may be any suitable catheter electrical sensor for its suited purpose (i.e., pressure sensing). Azizkhan teaches a catheter sensor element [abstract] comprising a MEMS sensor element [¶¶6-10, ¶57].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the sensing component of Kaneto to incorporate a MEMS element as taught by Azizkhan in order to improve reliability and efficiency of catheterized sensors.  As motivated by Azizkhan ¶¶1-10 and ¶57. 

For claims 1, 11-12, and 15, Kaneto fails to teach a biocompatible thin film layer for resisting corrosion / fouling, the layer being between 20 to 200 nm and comprising Al2O3 + TiO2.  
Masuda teaches a microelectronics pressure sensor, [entire disclosure – see at least abstract], which has a thin film layer of submicron thickness between 20 and 200 nm and comprising Al2O3 + TiO2.  [See ¶¶37-45 particularly ¶37, ¶41, and ¶43 teach a bonded thin film layer of (optionally) aluminum oxide, titanium dioxide (from bonding with sensor material), and is 20 to 1000 Angstroms in thickness (encompassing 20 to 200 nm thickness)]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the sensor (component) of Kaneto to incorporate the thin film layer of Where, for claim 12 in particular, it is noted that Applicant has failed to provide details of criticality or unexpected results in the specification with regard to the particularly claimed layer thickness (20-200 nm).  Therefore, it would have been within the skill of the art, through routine experimentation, to realize the optimum layer thickness (i.e., in combining the teachings of Kaneto and Masuda) in order to provide the most effective corrosion resistant thin-film layer.  (“Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235).  

For claim 2, Kaneto teaches  The sensor assembly according to claim 1, wherein the filler material comprises a biocompatible adhesive. [epoxy of ¶116 and ¶120 is a biocompatible adhesive]. 

For claim 3, Kaneto teaches  The sensor assembly according to claim 1, wherein the shield comprises a tube, having an oval cross-section. [101 is a tube per ¶117 where there is at least a form of a cross-section such as a head-on cross-section when viewed at an angle (i.e., cut along a bias) which would be an oval (i.e., the tube thereby ‘having’ a form of an oval cross section)].  

For claim 4, Kaneto teaches  The sensor assembly according to claim 1, comprising a flexible printed circuit board [10-13] which extends through the interior volume of the shield [Fig. 12], the pressure sensor element being mounted on a supporting portion [10] of the flexible printed circuit board [per ¶118], the curable adhesive filler material filling at least a part of an interior volume of the shield covering over the pressure sensor [Fig. 12], a portion of each of the flexible printed circuit board and the pressure sensor element being embedded in the filler material such that the flexible printed circuit board and the pressure sensor element are held in said fixed relationship with the shield when the filler material is cured. [Fig. 12 with optional epoxy of ¶116 and ¶120]. 

For claim 5, Kaneto teaches  The sensor assembly according to claim 3, wherein the pressure sensor element is positioned adjacent to a first end opening of the tube. [distal end of 101 can be a first end which is next to 50 per Fig. 12]. 

For claim 6, Kaneto teaches  The sensor assembly according to claim 1, wherein the cured adhesive is arranged to seal a second end opening of the shield so as to prevent the passage of the body fluid or tissue through the second end opening. [8-9 shown sealing and isolating 50 including interior volume of 101 per Fig. 12] 

For claims 8 and 16, Kaneto teaches the tube / shield comprises a cut-out [H] which forms an aperture [Fig. 12] which intersects the first end opening, the pressure sensor element being positioned below the aperture. [shown in Fig. 12]. 

For claims 9 and 17, Kaneto teaches wherein the cut-out is inclined relative to a longitudinal axis of the tube / shield. [consider that the curvature formed by the ‘beads’ of resin 9 shown in cross-section of Fig. 12 constitute a form of an incline relative to a longitudinal axis of 101]. 

For claim 13, Kaneto teaches  The sensor assembly according to claim 1, wherein the shield is connectable to a catheter hose. [101 is capable of being connected / fastened / attached to a catheter hose (i.e., connectable)].  

For claim 14, Kaneto teaches  The sensor assembly according to claim 13, wherein the shield and the catheter hose both comprise an oval cross-section, an end of the shield being insertable into an end of the catheter hose, whereby the pressure sensor element and the shield are prevented from rotating about a longitudinal axis of the catheter hose. [as claim 13 limits only that the shield is able to be connected to a catheter hose, then as a result the shield formed by 101 is also able to be connected to a catheter hose comprising an oval cross-section and thereby claim 14 is taught by Kaneto].  

For claim 18, Kaneto teaches  The sensor assembly according to claim 16, wherein the cut-out comprises a flat portion and a curved portion that is S-shaped in profile.

For claim 19, Kaneto teaches  The sensor assembly according to claim 14, wherein the catheter hose is configured to be insertable through a tube or cannula of oval cross-section, thereby preventing mutual rotation thereof. [as the catheter hose is not actively claimed as part of the sensor assembly (instead only that the shield of claim 13 is connectable to a catheter hose), then since the shield of Kaneto is capable of connection to a catheter hose, claim 19 is thereby taught by Kaneto]. 

For claim 20, Kaneto teaches  The sensor assembly according to claim 15, wherein the catheter hose is configured to be insertable through a tube or cannula of oval cross-section, thereby preventing mutual rotation thereof. [similar to claim 19 above, claim 15 does not actively recite a catheter hose — only instead that the shield be connectable to a catheter hose — and as such the scope of claim 20 is taught by Kaneto in that the shield of Kaneto is capable of being connected to a catheter hose included one insertable through a tube of oval cross-section].  

Allowable Subject Matter
Claims 10 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 10 and 18 encompass (inter alia) a sensor assembly having a cut-out comprising flat and curved portions forming an S-shaped profile where the present specification of this application establishes on page 9 that such a profile shape is a . 
Response to Arguments
Applicant’s arguments with respect to the prior art have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/BENJAMIN S MELHUS/           Examiner, Art Unit 3791

/SEAN P DOUGHERTY/           Primary Examiner, Art Unit 3791